EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance. During a conversation conducted on June 29, 2021, Brian M. Duncan requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 13-0410 the required fee of $220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Canceled claims 2, 3 and 16.
Amended claim 1 as follows:
1. (Currently Amended) A mounting assembly unit for preassembling a fastening bolt with a mounting element, comprising: 
a mounting element made of metallic material to be fixed to a component by means of at least one fastening bolt, wherein at least one mounting element passage opening is provided in the mounting element for the passage of the at least one fastening bolt; [[and]] 
at least one mounting aid unit made of metallic material with a thickness of less than 0.1 mm, each unit being fixed to the mounting element by welding and [[having]] defining a mounting aid unit passage opening associated with a respective one of the at least one mounting element passage openings ; and
a threaded fastening bolt extending through the at least one mounting element passage opening and held by the mounting aid unit, 
wherein the at least one mounting element passage opening is elongated and has an opening width obliquely to a direction of longitudinal extension of the 
wherein the mounting aid unit passage opening is elongated and has an opening width obliquely to a direction of longitudinal extension of the mounting aid unit passage opening, [[wherein]] the opening width of the mounting aid unit passage opening [[is]] being smaller than the opening width of the at least one mounting element passage opening, 
wherein the mounting aid unit passage opening is positioned aligned with respect to the mounting element passage opening, such that [[a]] two opposing longitudinal edge sections of an edge area of the mounting aid unit, which surround the mounting aid unit passage opening [[, extending]] and extend in the direction of longitudinal extension thereof, overlap  at opposing longitudinal ends thereof, and
wherein a distance between the two longitudinal edge sections is shorter than the external diameter of the fastening bolt such that the longitudinal edge sections deformably interlock with the thread of the fastening bolt to retain the bolt in a preassembled condition therewith.  
Amended claim 7 as follows:
7. (Currently Amended) A mounting assembly unit in accordance with claim 1, wherein: 
the mounting aid unit comprises a single mounting aid element; and 
the mounting aid unit passage opening is an opening formed in the mounting aid element.  
Amended claim 10 as follows:
10. (Currently Amended) A mounting assembly unit in accordance with claim 9, wherein: 

each of the two mounting aid elements provides one of the longitudinal edge sections of the edge area.  
Amended claim 17 as follows:
17. (Currently Amended) A mounting assembly unit in accordance with claim [[16]] 1, wherein the at least one fastening bolt is a screw bolt.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Tinnerman (US 2,342,170) in view of Lowry et al. (US 6,280,129) discloses the claimed mounting assembly unit with the exception of wherein a distance between the two longitudinal edge sections of the edge area of the mounting aid unit is 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the mounting assembly unit disclosed by Tinnerman in view of Lowry et al. to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/29/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619